DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 07/05/2022.  Claims 1, 8, and 15 have been amended.  Claims 1-20 are pending and are directed towards apparatus, method, and computer product for Secure Communication with an Authentication Process.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 07/05/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitation of claims 1, 8, and 15, that Powers, Lambert, and Kamiyama fail to teach “receiving, at the sensor and from the cargo tracking device, an authentication request message, wherein the authentication request message comprises: a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the cargo tracking device and an ephemeral public key of the cargo tracking device that is encrypted using a first encryption key after concatenating the static public key of the cargo tracking device and the ephemeral public key of the cargo tracking device, wherein the first encryption key is generated by using a static public key of the sensor as an input parameter to a predetermined key derivation function” (page 9-10 of the present response) have been fully considered but they are not persuasive.
Regarding A) Powers teaches receiving, at the sensor and from the cargo tracking device, an authentication request message (para 153, line 1-5 and para 154, line 1-9; lock controller 408, which is part of active container management system 100-1, initiate handshake procedure with sensor module), a public key of the cargo tracking device and a public key of the sensor (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the sensor module and lock controller 408 of active container management system 100-1).  Powers does not teach wherein the authentication request message comprises: a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function; and a second encryption key.  Lambert teaches wherein the authentication request message comprises: a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key after concatenating the static public key of the sender and the ephemeral public key of the sender, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function (para 21, line 1-19 and para 44, line 1-12 and para 47, line 1-13; remote device may send an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange).  Specifically, the hash of a public key and public ephemeral key using a hashing function within a message of the remote device in Lambert corresponds to a concatenation of a static public key of the sender and an ephemeral public key of the sender.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to incorporate the teachings of Lambert to provide an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange.  Doing so would prevent device identifiers and static keys from being exposed to third parties during the configuration process, as recognized by Lambert.  Therefore, the prior arts at least suggest the features in the claimed limitations in question.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US Pub. 2010/0328031), hereinafter Powers, filed on Jun. 28, 2010 in view of Lambert (US Pub. 2019/0089532) filed on Feb. 22, 2017 and Kamiyama et al. (US Pub. 2013/0117745), hereinafter Kamiyama, filed on Mar. 30, 2012. 
Regarding claim 1, Powers teaches a computer-implemented method for paring a cargo tracking device with a sensor (para 39, line 1-8 and para 41, line 1-10; an active container management system 100-1 includes a shipping container 104 containing active lock mechanism 108-1 in communication with sensor modules 128), comprising:
receiving, at the sensor and from the cargo tracking device, an authentication request message (para 153, line 1-5 and para 154, line 1-9; lock controller 408, which is part of active container management system 100-1, initiate handshake procedure with sensor module), 
a public key of the cargo tracking device and a public key of the sensor (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the sensor module and lock controller 408 of active container management system 100-1)
Powers does not teach wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function; and
a second encryption key,
Lambert teaches wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key after concatenating the static public key of the sender and the ephemeral public key of the sender, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function (para 21, line 1-19 and para 44, line 1-12 and para 47, line 1-13; remote device may send an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange); and 
a second encryption key (para 21, line 1-19; an encrypted public key of the remote device for device authentication),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to incorporate the teachings of Lambert to provide an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange.  Doing so would prevent device identifiers and static keys from being exposed to third parties during the configuration process, as recognized by Lambert.
Powers and Lambert do not teach wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function;
Kamiyama teaches wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function (para 39, line 1-9; generates a second key that has been transformed from a first key according to a predetermined key transformation rule)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers and Lambert to incorporate the teachings of Kamiyama to provide generating a second key that has been transformed from a first key according to a predetermined key transformation rule.  Doing so would allow for a process that handle private information to be protected from accesses by other applications with malicious intent, as recognized by Kamiyama.
Powers teaches in response to the authentication request message, sending, from the sensor to the cargo tracking device, an authentication response message, wherein the authentication response message comprises a second encrypted value, wherein the second encrypted value comprises a concatenation of a first confirmation text and a cryptographic nonce that is encrypted using a session key (para 125, line 1-4 and para 155, line 1-14; as part of handshake procedure, the sensor module sends lock 408 controller an authentication message where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages); and  
receiving, at the sensor and from the cargo tracking device, an authentication confirmation message, wherein the authentication confirmation message comprises a third encrypted value, wherein the third encrypted value comprises a concatenation of a second confirmation text and the cryptographic nonce that is encrypted using the session key (para 155, line 1-14 and para 156, line 1-8; sensor module receives authentication message from lock controller 408, where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages).
Regarding claim 8, Powers teaches an electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to (para 195, line 1-11; sensor module includes a processor 1404 that runs software using the memory 1428): 
receive, at the sensor and from the cargo tracking device, an authentication request message (para 153, line 1-5 and para 154, line 1-9; lock controller 408, which is part of active container management system 100-1, initiate handshake procedure with sensor module), 
a public key of the cargo tracking device and a public key of the sensor (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the sensor module and lock controller 408 of active container management system 100-1)
Powers does not teach wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function; and
a second encryption key,
Lambert teaches wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key after concatenating the static public key of the sender and the ephemeral public key of the sender, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function (para 21, line 1-19 and para 44, line 1-12 and para 47, line 1-13; remote device may send an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange); and 
a second encryption key (para 21, line 1-19; an encrypted public key of the remote device for device authentication),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to incorporate the teachings of Lambert to provide an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange.  Doing so would prevent device identifiers and static keys from being exposed to third parties during the configuration process, as recognized by Lambert.
Powers and Lambert do not teach wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function;
Kamiyama teaches wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function (para 39, line 1-9; generates a second key that has been transformed from a first key according to a predetermined key transformation rule)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers and Lambert to incorporate the teachings of Kamiyama to provide generating a second key that has been transformed from a first key according to a predetermined key transformation rule.  Doing so would allow for a process that handle private information to be protected from accesses by other applications with malicious intent, as recognized by Kamiyama.
Powers teaches send an authentication response message to the cargo tracking device, wherein the authentication response message comprises a second encrypted value, wherein the second encrypted value comprises a concatenation of a first confirmation text and a cryptographic nonce that is encrypted using a session key (para 125, line 1-4 and para 155, line 1-14; as part of handshake procedure, the sensor module sends lock 408 controller an authentication message where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages); and  
receive an authentication confirmation message from the cargo tracking device, wherein the authentication confirmation message comprises a third encrypted value, wherein the third encrypted value comprises a concatenation of a second confirmation text and the cryptographic nonce that is encrypted using the session key (para 155, line 1-14 and para 156, line 1-8; sensor module receives authentication message from lock controller 408, where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages).
Regarding claim 15, Powers teaches a non-transitory computer-readable medium containing instructions which, when executed, cause a computing device to perform operations comprising (para 195, line 1-11; sensor module includes a processor 1404 that runs software using the memory 1428):
receiving, at the sensor and from the cargo tracking device, an authentication request message (para 153, line 1-5 and para 154, line 1-9; lock controller 408, which is part of active container management system 100-1, initiate handshake procedure with sensor module), 
a public key of the cargo tracking device and a public key of the sensor (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the sensor module and lock controller 408 of active container management system 100-1)
Powers does not teach wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function; and
a second encryption key,
Lambert teaches wherein the authentication request message comprises: 
a first encrypted value, wherein the first encrypted value comprises a concatenation of a static public key of the sender and an ephemeral public key of the sender that is encrypted using a first encryption key after concatenating the static public key of the sender and the ephemeral public key of the sender, wherein the first encryption key is generated by using a static public key of the receiver as an input parameter to a predetermined key derivation function (para 21, line 1-19 and para 44, line 1-12 and para 47, line 1-13; remote device may send an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange); and 
a second encryption key (para 21, line 1-19; an encrypted public key of the remote device for device authentication),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers to incorporate the teachings of Lambert to provide an authentication message including a hash of a public key and public ephemeral key of the remote device, where a shared key may be generated based on the public key of the receiver using a key derivation function for encrypting the authentication message including the hash to the receiver during transmission exchange.  Doing so would prevent device identifiers and static keys from being exposed to third parties during the configuration process, as recognized by Lambert.
Powers and Lambert do not teach wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function;
Kamiyama teaches wherein the second encryption key is generated by using the first encryption key as an input parameter to the predetermined key derivation function (para 39, line 1-9; generates a second key that has been transformed from a first key according to a predetermined key transformation rule)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers and Lambert to incorporate the teachings of Kamiyama to provide generating a second key that has been transformed from a first key according to a predetermined key transformation rule.  Doing so would allow for a process that handle private information to be protected from accesses by other applications with malicious intent, as recognized by Kamiyama.
Powers teaches in response to the authentication request message, sending, from the sensor to the cargo tracking device, an authentication response message, wherein the authentication response message comprises a second encrypted value, wherein the second encrypted value comprises a concatenation of a first confirmation text and a cryptographic nonce that is encrypted using a session key (para 125, line 1-4 and para 155, line 1-14; as part of handshake procedure, the sensor module sends lock 408 controller an authentication message where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages); and  
receiving, at the sensor and from the cargo tracking device, an authentication confirmation message, wherein the authentication confirmation message comprises a third encrypted value, wherein the third encrypted value comprises a concatenation of a second confirmation text and the cryptographic nonce that is encrypted using the session key (para 155, line 1-14 and para 156, line 1-8; sensor module receives authentication message from lock controller 408, where an authentication code and a digital signature, such as a value, are encrypted with a private key of a public/private key pair used for communicating encrypted messages).
4.	Claims 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Lambert, Kamiyama, and Lesjak et al. (Hardware-Secured and Transparent Multi-Stakeholder Data Exchange for Industrial IoT) published on 2016.
Regarding claim 2, Powers, Lambert, and Kamiyama teach method of claim 1.
Powers teaches a fourth encrypted value is stored at the sensor prior to receiving the authentication request message (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes), 
a public key of the sensor (para 155, line 1-14; public/private key pair of the sensor module)
Powers, Lambert, and Kamiyama do not teach the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key.
Lesjak teaches the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; encrypt shared secret using wrapping key for storage, where shared secret includes static private/public key pair).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for encrypting shared secret using wrapping key for storage.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 3, Powers, Lambert, Kamiyama, and Lesjak teach method of claim 2.
Powers teaches prior to sending the authentication response message to the cargo tracking device:
obtaining, by the sensor, the public key (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes)
Powers, Lambert, and Kamiyama do not teach the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender; 
computing, by the receiving party, the first encryption key using the extracted static public key of the receiving party; 
obtaining, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key; and 
validating, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender.
Lesjak teaches the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party obtains static private/public key pair from sender by decrypting storage encryption key); 
computing, by the receiving party, the first encryption key using the extracted static public key of the receiving party (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; determine wrapping key, where wrapping key is a static private/public key shared with receiving party); 
obtaining, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party derives static and ephemeral public key from encrypted outputted shared secret key from sender); and 
validating, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party verifies authenticity of the obtained decrypted shared secret, such as the derived static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for deriving and verifying authenticity of static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 4, Powers, Lambert, Kamiyama, and Lesjak teach method of claim 2.
Powers teaches the public key of the sensor and the private key of the sensor are removed from the sensor after the fourth encrypted value is stored in the sensor (Fig. 4 and para 47, line 1-16 and para 158, line 1-9; deletes from the memory 424 of the sensor information associated with the received authentication code after receiving the authentication code, where authentication code can be cryptographic key pair).
Powers, Lambert, and Kamiyama do not teach static public key and the static private key
Lesjak teaches the static public key and the static private key (A. Cryptography, para 3, line 1-24; shared secret includes static private/public key pair)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret including static private/public key pair.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 5, Powers, Lambert, and Kamiyama teach method of claim 1.
Powers, Lambert, and Kamiyama do not teach the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor.
Lesjak teaches the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; shared secret used to encrypt communication between originator and recipient incorporates static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret used to encrypt communication between originator and recipient to incorporate static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 6, Powers, Lambert, and Kamiyama teach method of claim 1.
Powers teaches the public key of the cargo tracking device (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the lock controller 408 of active container management system 100-1)
Powers, Lambert, and Kamiyama do not teach the static public key of the sender in the first encrypted value is included in a mini-certificate.
Lesjak teaches the static public key of the sender in the first encrypted value is included in a mini-certificate (A. Impact, para 1, line 10-18 and C. Security, para 8, line 1-8; originator’s certificate includes encrypted content information, such as originator’s public key). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for originator’s certificate includes encrypted content information.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 9, Powers, Lambert, and Kamiyama teach apparatus of claim 8.
Powers teaches a fourth encrypted value is stored at the sensor prior to receiving the authentication request message (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes), 
a public key of the sensor (para 155, line 1-14; public/private key pair of the sensor module)
Powers, Lambert, and Kamiyama do not teach the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key.
Lesjak teaches the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; encrypt shared secret using wrapping key for storage, where shared secret includes static private/public key pair).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for encrypting shared secret using wrapping key for storage.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 10, Powers, Lambert, Kamiyama, and Lesjak teach apparatus of claim 9.
Powers teaches prior to sending the authentication response message to the cargo tracking device:
obtain, by the sensor, the public key (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes)
Powers, Lambert, and Kamiyama do not teach the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender; 
compute, by the receiving party, the first encryption key using the extracted static public key of the receiving party; 
obtain, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key; and 
validate, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender.
Lesjak teaches the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party obtains static private/public key pair from sender by decrypting storage encryption key); 
compute, by the receiving party, the first encryption key using the extracted static public key of the receiving party (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; determine wrapping key, where wrapping key is a static private/public key shared with receiving party); 
obtain, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party derives static and ephemeral public key from encrypted outputted shared secret key from sender); and 
validate, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party verifies authenticity of the obtained decrypted shared secret, such as the derived static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for deriving and verifying authenticity of static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 11, Powers, Lambert, Kamiyama, and Lesjak teach apparatus of claim 9.
Powers teaches the public key of the sensor and the private key of the electronic device are removed from the electronic device after the fourth encrypted value is stored in the electronic device (Fig. 4 and para 47, line 1-16 and para 158, line 1-9; deletes from the memory 424 of the sensor information associated with the received authentication code after receiving the authentication code, where authentication code can be cryptographic key pair).
Powers, Lambert, and Kamiyama do not teach static public key and the static private key
Lesjak teaches the static public key and the static private key (A. Cryptography, para 3, line 1-24; shared secret includes static private/public key pair)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret including static private/public key pair.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 12, Powers, Lambert, and Kamiyama teach apparatus of claim 8.
Powers, Lambert, and Kamiyama do not teach the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor.
Lesjak teaches the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; shared secret used to encrypt communication between originator and recipient incorporates static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret used to encrypt communication between originator and recipient to incorporate static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 13, Powers, Lambert, and Kamiyama teach apparatus of claim 8.
Powers teaches the public key of the cargo tracking device (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the lock controller 408 of active container management system 100-1)
Powers, Lambert, and Kamiyama do not teach the static public key of the sender in the first encrypted value is included in a mini-certificate.
Lesjak teaches the static public key of the sender in the first encrypted value is included in a mini-certificate (A. Impact, para 1, line 10-18 and C. Security, para 8, line 1-8; originator’s certificate includes encrypted content information, such as originator’s public key). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for originator’s certificate includes encrypted content information.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 16, Powers, Lambert, and Kamiyama teach computer product of claim 15.
Powers teaches a fourth encrypted value is stored at the sensor prior to receiving the authentication request message (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes), 
a public key of the sensor (para 155, line 1-14; public/private key pair of the sensor module)
Powers, Lambert, and Kamiyama do not teach the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key.
Lesjak teaches the fourth encrypted value comprises a concatenation of the static public key and a static private key that is encrypted using the second encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; encrypt shared secret using wrapping key for storage, where shared secret includes static private/public key pair).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for encrypting shared secret using wrapping key for storage.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 17, Powers, Lambert, Kamiyama, and Lesjak teach computer product of claim 16.
Powers teaches prior to sending the authentication response message to the cargo tracking device:
obtaining, by the sensor, the public key (para 47, line 1-16; sensor modules 128 contains a unique authentication code containing cryptographic key pair for identification purposes)
Powers, Lambert, and Kamiyama do not teach the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender; 
computing, by the receiving party, the first encryption key using the extracted static public key of the receiving party; 
obtaining, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key; and 
validating, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender.
Lesjak teaches the static public key of the receiving party from the fourth encrypted value using the second encryption key received from the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party obtains static private/public key pair from sender by decrypting storage encryption key); 
computing, by the receiving party, the first encryption key using the extracted static public key of the receiving party (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; determine wrapping key, where wrapping key is a static private/public key shared with receiving party); 
obtaining, by the receiving party, the static public key of the sender and the ephemeral public key of the sender from the first encrypted value in the authentication request message using the computed first encryption key (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party derives static and ephemeral public key from encrypted outputted shared secret key from sender); and 
validating, by the receiving party, the extracted static public key of the sender and the extracted ephemeral public key of the sender (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; receiving party verifies authenticity of the obtained decrypted shared secret, such as the derived static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for deriving and verifying authenticity of static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 18, Powers, Lambert, Kamiyama, and Lesjak teach computer product of claim 16.
Powers teaches the public key of the sensor and the private key of the computing device are removed from the computing device after the fourth encrypted value is stored in the computing device (Fig. 4 and para 47, line 1-16 and para 158, line 1-9; deletes from the memory 424 of the sensor information associated with the received authentication code after receiving the authentication code, where authentication code can be cryptographic key pair).
Powers, Lambert, and Kamiyama do not teach static public key and the static private key
Lesjak teaches the static public key and the static private key (A. Cryptography, para 3, line 1-24; shared secret includes static private/public key pair)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret including static private/public key pair.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 19, Powers, Lambert, and Kamiyama teach computer product of claim 15.
Powers, Lambert, and Kamiyama do not teach the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor.
Lesjak teaches the session key is generated by the sensor based at least in part on an ephemeral public key of the sensor and an ephemeral private key of the sensor (A. Cryptography, para 3, line 1-24 and para 4, line 1-11; shared secret used to encrypt communication between originator and recipient incorporates static and ephemeral public key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for shared secret used to encrypt communication between originator and recipient to incorporate static and ephemeral public key.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
Regarding claim 20, Powers, Lambert, and Kamiyama teach computer product of claim 15.
Powers teaches the public key of the cargo tracking device (para 155, line 1-14 and para 156, line 1-8; public/private key pair of the lock controller 408 of active container management system 100-1)
Powers, Lambert, and Kamiyama do not teach the static public key of the sender in the first encrypted value is included in a mini-certificate.
Lesjak teaches the static public key of the sender in the first encrypted value is included in a mini-certificate (A. Impact, para 1, line 10-18 and C. Security, para 8, line 1-8; originator’s certificate includes encrypted content information, such as originator’s public key). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Lesjak to provide for originator’s certificate includes encrypted content information.  Doing so would allow for authentic and confidential exchange of encrypted messages between originator and receiver, as recognized by Lesjak.
5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Powers in view of Lambert, Kamiyama and Dworkin (Recommendation for Block Cipher Modes of Operation) published on November 2007.
Regarding claim 7, Powers, Lambert, and Kamiyama teach method of claim 1.
Powers, Lambert, and Kamiyama do not teach the authentication request message, the authentication response message, and the authentication confirmation message are generated using Advanced Encryption Standard with Galois/Counter Mode (AES-GCM).
Dworkin teaches the authentication request message, the authentication response message, and the authentication confirmation message are generated using Advanced Encryption Standard with Galois/Counter Mode (AES-GCM) (3. Introduction, para 1, line 1-5 and para 5, line 1-14; Galois/Counter Mode is used in AES algorithm for authenticating encrypted data and decrypting the protected data in order to provide confidential communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Dworkin to provide Galois/Counter Mode is used in AES algorithm for authenticating encrypted data.  Doing so would provide assurance of the confidentiality of data using a variation of the Counter mode of encryption, as recognized by Dworkin.
Regarding claim 14, Powers, Lambert, and Kamiyama teach apparatus of claim 8.
Powers, Lambert, and Kamiyama do not teach the authentication request message, the authentication response message, and the authentication confirmation message are generated using Advanced Encryption Standard with Galois/Counter Mode (AES-GCM).
Dworkin teaches the authentication request message, the authentication response message, and the authentication confirmation message are generated using Advanced Encryption Standard with Galois/Counter Mode (AES-GCM) (3. Introduction, para 1, line 1-5 and para 5, line 1-14; Galois/Counter Mode is used in AES algorithm for authenticating encrypted data and decrypting the protected data in order to provide confidential communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Powers, Lambert, and Kamiyama to incorporate the teachings of Dworkin to provide Galois/Counter Mode is used in AES algorithm for authenticating encrypted data.  Doing so would provide assurance of the confidentiality of data using a variation of the Counter mode of encryption, as recognized by Dworkin.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Davis et al. (US Pub. 20200051015) discloses a shipping package comprises an enclosure for receiving content within, a closure for sealing the enclosure, a label comprising shipping information, a network module, a sensor module, and a battery module, where the sensor module provides location information to the network module; Meadow (US Pub. 20160195602) discloses communicate information to enable locating, identifying, and tracking physical Assets and data contained within the assets, where a Global Resource Locating device and service that may be adhered or inserted in the asset; Powers et al. (US Pub. 20100332359) discloses monitoring chain of custody of contents of a container includes a lock mechanism configured to lock at least one door of the container in a closed position, a housing enclosing at least a portion of the lock mechanism, and a lock circuit at least partially enclosed within the housing. 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492